Title: John Bondfield to the Commissioners, 7 July 1778
From: Bondfield, John
To: First Joint Commission at Paris,Adams, John


     
      Honble Sirs
      Bordeaux 7 July 1778
     
     Yesterday arrived from Edenton the Sloop Sally Cap Norton which place he left the 6th June. He has brought few Letters, he mentions the entire Capture of the fourth regiment who upon the expedition of Col. Maitland pushing into the Country their retreat was cut off and obliged to lay down their Arms officers and Soldiers not one escaping. He gives also accounts of the Arrival of several vessels perticularly the Rodrique of Rochfort a valuable Ship in the Bay of Cheasapeak.
     Having frequent oppertunities of Associating with the Agents or Consuls of the different European States I obtain an insight of the advantages which there respective Countries reap by their establishment which with submission permit me to represent to your honors presuming that a like plan might be of use to your Mission.
     The Commerce of the United States becoming at this day a new field in her Trade with Europe and for want of proper establishments no returns or estimates can be made of the Nature or value of the branches opening which might be of consiquence to your honors in the forming of Treaties or obtaining indulgence for certain branches of Imports or Exports a certain knowledge of which with its growing State might be obtain’d (as is acquird by the European States) by Instructing the Agents in the different departments to keep an Account of the Shiping arriving from and sailing to America which is easily performd should an order be obtaind for each vessel before her declaration at the Bureau de l’Amiraute make his Report to your Agent an object I could easily attain here but which would meet with more Sanction should and order from Mr. De Sartin to the Commissiaire or donateur come down in Virtue of  application in consiquence of which declartion I should be impowerd to transmit you monthly as would the other Agents in their respective departiments a general Return of the Imports and Exports. You would by that means be inform’d of the extent of the Trade, the quantity of the objects Produce Imported and thereby at one View draw the Ballance that America would hold in her Trade with this Kingdom as also others where your Agents are establishd.
     I just scetch the above for your honors consideration which I judge may In time be so methodized as to be of essential Use. I am with due Respect Your honors Most obedient Humb Servant
     
      John Bondfield
     
    